Exhibit 10.3




CRESTWOOD EQUITY PARTNERS LP
2018 LONG TERM INCENTIVE PLAN
Restricted Unit Award Grant Notice
(Director Award)


Pursuant to the terms and conditions of the Crestwood Equity Partners LP 2018
Long Term Incentive Plan, (the “Plan”), and the associated Restricted Unit Award
Agreement, (the “Agreement”), Crestwood Equity GP LLC, a Delaware limited
liability company, the general partner (“General Partner”) of Crestwood Equity
Partners LP, a Delaware limited partnership (the “Partnership”), hereby grants
to the individual listed below (“you” or “Service Provider”) the number of
Restricted Units set forth below. A copy of the Plan and the Agreement may be
downloaded through your Solium account. Capitalized terms used but not defined
herein shall have the meanings set forth in the Plan. This Restricted Unit Award
(as defined below) is subject to the terms and conditions set forth herein as a
well as the terms and conditions set forth in the Agreement and the Plan, each
of which is incorporated herein by reference.


 
 
 
 
 
 
Service Provider:
 
 
 
 
 
Date of Grant:
 
                     ___, 20___(“Date of Grant”)
 
 
 
Number of Restricted Units Granted:
 
                     (the “Restricted Unit Award”)
 
 
 
Vesting Schedule:
 
The restrictions on the Restricted Unit Award will expire and the Restricted
Units granted pursuant to the Agreement will become transferable and
nonforfeitable on the first anniversary of the Date of Grant; provided, however,
that such restrictions will expire on such date only if you remain a Service
Provider to the General Partner, the Partnership or their respective Affiliates
continuously from the Date of Grant through the vesting date.
 
 
 






--------------------------------------------------------------------------------




 
 
Notwithstanding anything to the contrary herein or in the Agreement, the
Forfeiture Restrictions on the Restricted Unit Award shall immediately lapse,
and the Restricted Unit Award will be fully vested if:


(i) a Change in Control occurs; or
(ii) your service relationship with the General Partner, the Partnership or any
of their Affiliates is terminated due to your death or Permanent Disability.


For purposes of this Restricted Unit Award, “Permanent Disability,” shall mean
your inability, with or without reasonable accommodation, by reason of illness,
incapacity, or other disability, to perform your duties, as determined by the
Board for a cumulative total of 180 days in any 12 month period;

By your signature and the signature of the Partnership’s representative below,
you and the Partnership hereby acknowledge receipt of the Restricted Unit Award
issued on the Date of Grant indicated above, which have been issued under the
terms and conditions of the Plan, the Agreement and this Restricted Unit Award
Grant Notice, and you agree to be bound to the terms of each such document..


Additionally, you are consenting to receive documents from the General Partner,
the Partnership and any plan administrator by means of electronic delivery,
provided that such delivery complies with the rules, regulations and guidance
issued by the Securities and Exchange Commission and any other applicable
government agency. This consent shall be effective for the entire time that you
are a participant in the Plan.
    
You acknowledge and agree that (a) you are not relying upon any determination by
the General Partner, the Partnership, any of their respective Affiliates, or any
of their respective employees, directors, officers, attorneys, or agents
(collectively, the “Partnership Parties”) of the Fair Market Value of the Units
on the Date of Grant, (b) you are not relying upon any written or oral statement
or representation of the Partnership Parties regarding the tax effects
associated with your execution of the Agreement and your receipt, holding and
vesting of the Restricted Unit Award, and (c) in deciding to enter into this
Agreement, you are relying on your own judgment and the judgment of the
professionals of your choice with whom you have consulted. You hereby release,
acquit and forever discharge the Partnership Parties from all actions, causes of
actions, suits, debts, obligations, liabilities, claims, damages, losses, costs
and expenses of any nature whatsoever, known or unknown, on account of, arising
out of, or in any way related to the tax effects associated with your execution
of the Agreement and your receipt, holding and exercise of the Restricted Unit
Award.


Furthermore, you understand and acknowledge that you should consult with your
tax advisor regarding the advisability of filing with the Internal Revenue
Service an election under Section 83(b) of the Code with respect to the
Restricted Unit Award for which the restrictions have not lapsed. This election
(a form of which can be downloaded from your Solium account) must be filed no
later than 30 days after the Date of Grant set forth in this Restricted Unit
Award Grant Notice. This time period cannot be extended. You acknowledge (a)
that you have been advised to consult


2



--------------------------------------------------------------------------------




with a tax advisor regarding the tax consequences of the Restricted Unit Award
and (b) that timely filing of a Section 83(b) election is your sole
responsibility, even if you request the Partnership or its representative to
file such election on your behalf.


You further acknowledge receipt of a copy of the Plan and the Agreement and
agree to all of the terms and conditions of the Plan and the Agreement.


Note: To accept the Restricted Unit Award, execute this form and return an
executed copy to the Designated Recipient as indicated below by _________ ___,
20___. Failure to return the executed copy to the Designated Recipient by such
date will render this issuance invalid.


Please return the signed copy (scanned or faxed copies are acceptable) to:


Judy Riddle
Crestwood Equity Partners LP
2440 Pershing Road, Suite 600
Kansas City, MO 64108
Fax: 816-531-4680
judy.riddle@crestwoodlp.com






3



--------------------------------------------------------------------------------





CRESTWOOD EQUITY GP LLC,
a Delaware limited liability company




By:                        
Name:                        
Title:                        




Accepted by:




                        
[Name of Grantee]


Date:                        






Designation of Beneficiary:


                        
(Name of Beneficiary)


                        
(Relationship to Holder)


                        
(Street Address)


                        
(City, State, Zip Code)


                        
(Social Security Number)




SIGNATURE PAGE
TO
RESTRICTED UNIT AWARD GRANT NOTICE

